IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-80,408-02


                          EX PARTE JOSE J. SANTIAGO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1161112-A IN THE 248TH DISTRICT COURT
                              FROM HARRIS COUNTY


         Per curiam.

                                            OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to thirty-seven years’ imprisonment. The First Court of Appeals affirmed his

conviction. Santiago v. State, No. 01-09-00723-CR (Tex. App. – Houston [1st Dist.] November 17,

2011).

         Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
                                                                                                      2

his right to petition pro se for discretionary review.

       Appellate counsel filed an affidavit with the trial court. In addition, the mail room supervisor

from TDCJ has filed an affidavit. Based on those affidavits, the trial court has entered findings of

fact and conclusions of law, finding that Applicant was not aware that the court of appeals had

affirmed his conviction until after the deadline for filing a petition for discretionary review had

passed. See Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). The appellate court docket

does not show that the court of appeals received a letter certifying compliance with Rule 48.4 of the

Texas Rules of Appellate Procedure.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-09-00723-CR

that affirmed his conviction in Cause No. 1161112 from the 248th District Court of Harris County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.

Delivered: April 30, 2014
Do not publish